                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CR-00238-MOC-DSC

 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
                                                            )
 TREMAYNE LAMONT DRAKEFORD,                                 )
                                                            )
                       Defendant.                           )


         THIS MATTER is before the Court on Defendant’s pro se Motion to Suppress (#14),

Motion to Dismiss (#71), and Motion for Franks Hearing (#72). Having considered Defendant’s

motions and reviewed the pleadings, the Court enters the following findings, conclusions, and

Order.

                               FINDINGS AND CONCLUSIONS

         I.     Motion to Suppress

         Defendant challenges the detective’s approach of himself and his vehicle in the stereo

warehouse parking lot, the detention and investigative search conducted by Detective Suhr, and

the warrantless search and seizure of his person and vehicle. He argues detectives exceeded the

bounds of protective pat-down for weapons under Terry v. Ohio and violated his right to privacy.

See 392 U.S. 1, 21 (1968) (holding a police officer “must be able to point to specific and articulable

facts which, taken together with rational inferences from those facts, reasonably warrant [the

seizure.]”). Defendant seeks to suppress all evidence resulting from such violations as “fruit of

the poisonous tree.”


                                                  1
       Defendant filed his Motion to Suppress (#14) on September 27, 2018. A suppression

hearing was held on December 19, 2019, at which time the Government presented testimony from

Detective Hepner and body camera footage confirming his account of the situation. Detective

Hepner was present at, but did not conduct, the search-in-question. During the suppression

hearing, the Government informed the Court that it originally planned to call Detective Suhr, who

conducted the search, as a witness. However, Detective Suhr was not able to attend the suppression

hearing due to unforeseen medical issues. The Court recessed the suppression hearing in the hopes

that Detective Suhr would be able to testify before this matter was tried.

       A second suppression hearing was held on April 1, 2019, at which time the Government

presented testimony from Detective Suhr and additional video footage from Detective Suhr’s body

camera. After having reviewed two videos of the search from two different viewpoints, the Court

determined that the detectives’ actions leading up to and during the warrantless search and seizure

were appropriate under the circumstances. For the reasons stated below and in open court on April

1, 2019, the Court denies defendant’s Motion to Suppress (#14).

               A. The Approach of the Vehicle

       Defendant challenges the detective’s approach of himself and his vehicle in the stereo

warehouse parking lot. As an initial matter, an officer or agent may approach any persons in public

places and attempt to engage them in purely voluntary conversation.                   “Absent special

circumstances, the person approached may not be detained or frisked but may refuse to cooperate

and go on his way.” Terry v. Ohio, 392 U.S. 1, 34 (1968) (White, J., concurring). But an officer

may, consistent with the Fourth Amendment, conduct a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity is afoot. Id. at 30.




                                                  2
       Based on the information provided by the confidential informant, observations of

Defendant during several recent surveillance operations, and Detective Murphy’s observation of

the hand-to-hand transaction just before detectives approached Defendant, detectives reasonably

believed that criminal activity was afoot.     Detectives reasonably believed they would find

narcotics, money, and/or drug related paraphernalia on Defendant’s person or in Defendant’s

vehicle at the time of the investigatory stop. Detective Hepner and Detective Suhr were, therefore,

justified in approaching Defendant, stopping his vehicle from leaving, and asking him to step

outside the vehicle to talk with detectives.

               B. The Detention of Defendant and Pat Down

       Defendant also challenges the detention and investigative search conducted by Detective

Suhr. “Police may conduct a patdown search without a warrant if, under the totality of the

circumstances, the officer has an articulable, reasonable suspicion that a person is involved in

criminal activity and that he is armed.” United States v. Raymond, 152 F.3d 309, 312 (4th Cir.

1998); see generally Terry, 392 U.S. 1 (finding officer did not exceed reasonable scope of search

in patting down outer clothing of defendants without placing his hands in their pockets or under

outer surface of garments, until he had felt weapons, and then merely reached for and removed

guns). “[T]he standard justifying a frisk is not onerous.” United States v. Swann, 149 F.3d 271,

274 (4th Cir. 1998). Evasive behavior is a pertinent factor in determining reasonable suspicion.

Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (“[W]e cannot reasonably demand scientific

certainty from judges or law enforcement officers where none exists. Thus, the determination of

reasonable suspicion must be based on commonsense judgments and inferences about human

behavior.”); United States v. Brignoni-Ponce, 422 U.S. 873, 885 (1975); Florida v. Rodriguez, 469

U.S. 1, 6 (1984).

                                                3
       Here, Defendant had just been observed engaging in a hand-to-hand transaction.

Defendant also exhibited nervous behavior during his interactions with detectives soon thereafter.

In the body camera footage played in court, Detective Suhr can be heard asking Defendant whether

he possessed any weapons or drugs. Defendant’s body language in the tape appears to suggest he

was not being entirely forthcoming to officers. Defendant can also be seen attempting to place his

hands in his pockets at one point during the conversation. Detectives testified that this behavior,

combined with Defendant’s criminal history and known affiliation with the distribution of

narcotics, made officers concerned that Defendant was carrying a weapon. See United States v.

Perrin, 45 F.3d 869, 873 (4th Cir. 1995) (“[I]t is certainly reasonable for an officer to believe that

a person engaged in the selling of [narcotics] may be carrying a weapon for protection.”).

       Body camera footage corroborated the detectives’ testimony that the circumstances

reasonably suggested Defendant may have been armed and that a pat-down search was needed to

ensure officer safety. United States v. Sakyi, 160 F.3d 164, 169 (4th Cir. 1998) (finding a brief

pat-down is permitted when officers “perceive an appropriate level of suspicion of criminal activity

and apprehension of danger”); see also Terry, 392 U.S. at 27 (“The officer need not be absolutely

certain that the individual is armed; the issue is whether a reasonably prudent man in the

circumstances would be warranted in the belief that his safety or that of others was in danger.”).

When faced with an uncooperative and seemingly agitated individual suspected of narcotics

distribution, a prudent officer would remove that individual from the car and frisk his outer

clothing for other weapons. United States v. Sprinkle, 106 F.3d 613, 618 (4th Cir. 1997). As such,

the Court finds that the detention and the investigative frisk for weapons were proper.

               C. The Discovery of the Narcotics in Defendant’s Pocket




                                                  4
Defendant challenges the warrantless search of his person and seizure of the contraband found in

his pocket. Fourth Circuit case law holds that, during a permissible frisk, if a police officer “feels

an object whose contour or mass makes its identity immediately apparent” as contraband, it may

be lawfully seized. United States v. Hernandez-Mendez, 626 F.3d 203, 213 (4th Cir. 2010) (citing

Dickerson, 508 U.S. at 375–76 (“plain feel” doctrine)); see also Swann, 149 F.3d at 276 (finding

seizure of several credit cards hidden in suspect's sock justified when reasonable officer could have

believed item was a weapon, e.g., a box cutter). Cases where a pat-down results in the discovery

of controlled substances are generally covered by the plain feel doctrine. See United States v.

Borne, 239 F. App'x 185, 187 (6th Cir. 2007) (officer properly performed pat-down search for

weapons of suspected drug trafficker after traffic stop and permissibly found methamphetamine

rock under “plain feel” doctrine). Such cases, however, typically involve a frisk for weapons in

conjunction with a reasonable, articulable suspicion that a controlled substances offense is afoot.

       Here, body camera footage shows that Detective Suhr properly patted Defendant’s outer

clothing without manipulating or lingering over any particular area. Detective Suhr’s hand can be

clearly seen on the left side of Defendant, over the pocket containing the illegal substance, as

Defendant continually turned around and refused to follow instructions. Although Detective Suhr

stopped briefly during the frisk to detain Defendant due to safety concerns, the video shows that

Detective Suhr reached directly into Defendant’s pocket immediately thereafter, which

corroborated Suhr’s claim that the incriminating character of the “ball like substance” had been

immediately apparent when he patted Defendant’s outer pocket. Detective Suhr’s confiscation of

the illegal substance was, therefore, proper under Dickerson, notwithstanding the fact that the frisk

was initiated to search for weapons.




                                                  5
       Having considered Defendant’s motion and reviewed the evidence carefully, the Court

finds that the detectives’ decision to approach Defendant, prevent him from leaving, and engage

in a protective pat-down search of Defendant’s outer clothing was appropriate under the

circumstances. Furthermore, the pat down for weapons was conducted properly under Terry, and

the removal of the contraband from Defendant’s pocket was justified by the plain feel doctrine

announced in Minnesota v. Dickerson, 508 U.S. 366, 375–76 (1993) (“If a police officer lawfully

pats down a suspect’s outer clothing and feels an object whose contour or mass makes its identity

apparent, there has been no invasion of the suspect’s privacy beyond that already authorized by

the officer’s search for weapons; if the object is contraband, its warrantless seizure would be

justified by the same practical considerations that inhere in the plain-view context.”). Detectives

neither exceeded the scope of the investigative frisk nor violated Defendant’s privacy right with

an illegal search or seizure.

       For the reasons stated above and in open court on April 1, 2019, Defendant’s Motion to

Suppress is denied.

       II.     Motion to Dismiss

       Defendant, who appears to identify as a Moorish American National, contends that the

Government has wrongfully filed various, pending criminal charges against him. See Mot. to

Dismiss (#71). Defendant alleges that, as “an Islamic Moslem, Aborginal [sic], Indigenous

Moorish American,” he is not subject to the laws of the United States, and he seeks dismissal for

lack of jurisdiction. Id.

       Despite Defendant’s belief that he has consular status as a Moorish American, the law is

clear that Moorish Americans, like all citizens of the United States, are subject to the laws of

the jurisdiction in which they reside. United States v. White, 480 F. App'x 193, 194 (4th Cir. 2012)

                                                 6
(rejecting Moorish American Defendant’s argument that court lacked jurisdiction to prosecute him

and finding federal court had subject matter jurisdiction in federal criminal prosecution based on

Defendant's physical presence in the United States); see also Jones–El v. South Carolina, No. 5:13–

CV–01851, 2014 WL 958302, at *8 (D.S.C. Mar. 11, 2014) (quoting Smith ex rel Bey v. Kelly,

No. 12–CV–2319, 2012 WL 1898944, at *2 (E.D.N.Y. May 24, 2012)). The Fourth Circuit has

observed that “[n]either the citizenship nor the heritage of a Defendant constitutes a key ingredient

to a district court's jurisdiction in criminal prosecutions.” White, 480 Fed. Appx. at 194; Maryland

v. Gant, No. CR RDB-16-0567, 2016 WL 7229737, at *1 (D. Md. Dec. 12, 2016).

       For the reasons stated above and in open court on April 2, 2019, Defendant’s Motion to

Dismiss is denied.1

       III.    Motion for Franks Hearing

       Defendant filed a Motion for Franks Hearing (#48) on December 21, 2018, which the Court

denied on January 2, 2019. See Order (#49). The Court incorporates by reference the facts and

legal standard stated in its Order (#49), in which the Court found that Defendant did not make a

sufficient showing to warrant a hearing under Franks v. Delaware, 438 U.S. 154 (1978). To prevail

on a request for a Franks hearing, a defendant must support his contentions with “[a]ffidavits or

sworn or otherwise reliable statements of witnesses” or explain their absence. United States v.

Tate, 524 F.3d 449, 454 (4th Cir. 2008) (quoting Franks, 438 U.S. at 171). Defendant did not,

however, attach the warrant or affidavit he desired to challenge, inform the Court of the nature of

the misrepresentations made to a judicial officer, or provide an affidavit supporting such




1Defendant filed this Motion to Dismiss (#71) in-person during his April 1, 2019, suppression
hearing. After considering Defendant’s motion and review the pleadings, the Court denied the
motion in open court on April 2, 2019.
                                                 7
contentions. The Court, therefore, denied Defendant’s request for a hearing to challenge the

validity of the warrant because he had submitted nothing to substantiate his various allegations.

See Order (#49).

       Defendant filed another Motion for Franks Hearing on April 2, 2019, which included a

copy of the search warrant for his residence and vehicles and the affidavit underlying the warrant.

However, Defendant still failed to produce evidence supporting his contention that the officer lied

in the arrest warrant affidavit. For example, he claims that he did not own the Hyundai Genesis in

August 2017, when an informant allegedly told officers that Defendant was trafficking narcotics

using that vehicle. But Defendant provides no documentation to support his claim that he did not

purchase the car until later, in September 2017. Defendant also challenges the affiant’s claim that

Defendant resided at 4800 Dogwood Place. But Defendant does not explain how any of the

officer’s statements were false or misleading. Defendant simply restates the facts as given in the

affidavit, and then argues that the affiant “had no proof of residency” to make the claim that

Defendant resided at 4800 Dogwood Place. Def.’s Franks Mot. (#72). In other words, Defendant

does not appear to challenge the truth of the affiant’s statements, only the sufficiency of the

evidence supporting such statements. He argues that, because the utilities for that residence were

in the name of Defendant’s girlfriend, Seena Johnson, and because the vehicles registered to

Defendant were associated with another address, the affiant had no proof that he lived at 4800

Dogwood Place.

       Notwithstanding Defendant’s contentions about, what he believes to be, adequate proof of

his residency, the Court cannot find that the affidavit contained any false or misleading statements

that would render the warrant invalid. Officers performed a surveillance operation on the property

and witnessed Defendant at the residence on multiple occasions. They also observed both of

                                                 8
Defendant’s vehicles parked in the driveway at 4800 Dogwood Place several times, and they

witnessed Ms. Johnson driving the grey Hyundai Sonata registered to Defendant at least once.

While Defendant’s name may not have been on any paperwork associated with the property, the

affidavit explains that Defendant’s physical and repeated presence at the property, combined with

his close association with Ms. Johnson, was the reason that officers believed Defendant resided at

4800 Dogwood Place. Defendant offers no evidence to substantiate his claim that the officer lied

in the arrest warrant affidavit. Nor does he offer proof that he did, in fact, live elsewhere.

Defendant has again failed to make a sufficient preliminary showing under Franks to warrant a

hearing.

       Having considered Defendant’s motions and reviewed the pleadings, the Court enters the

following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion to Suppress (#14),

Motion to Dismiss (#71), and Motion for Franks Hearing (#72) are DENIED.




                                           Signed: April 22, 2019




                                                9
